Citation Nr: 1218874	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.  Notably, although he was initially found to have been discharged under other than honorable conditions, the characterization was overturned in May 1977.  Therefore, as he has since been found to have been honorably discharged, he is entitled to VA benefits.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied the benefit sought on appeal.  

The case was Remanded by the Board in April 2007, April 2009, and in May 2010, and is now ready for further disposition. 

The Veteran submitted additional evidence in April 2012, with a waiver of review by the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Veteran's residuals of a gunshot wound to the chest does not manifest with moderately severe muscle damage to group XX.

2.  The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic Codes 5320 (2011).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues of entitlement to an increased rating or TDIU, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied, albeit subsequent to the unfavorable decision on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the Veteran in April 2004 and June 2009 (IR gunshot wound and TDIU) and May 2007 (TDIU) that fully addressed all four notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claims were readjudicated following the April 2007, April 2009, and in May 2010 Remands, and supplemental statements of the case were issued in July 2008, November 2009, and September 2011.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, the May 2007 and June 2009 letters, as well as the July 2008 Statement of the Case, also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  Notably, the May 2007 letter was sent in compliance with the April 2007 Remand. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  In compliance with the May 2010 Remand, in June 2010, the RO/AMC contacted the Veteran and requested that he provide records or at least the name of the physician whom he referenced as having said he was unemployable due to his service-connected disabilities.  In response, the Veteran submitted an authorization and consent form regarding VA outpatient treatment records.  

The Board also notes that in compliance with the May 2010 Remand, the RO/AMC requested outstanding Social Security Administration (SSA) records that may have been associated with a claim for disability benefits.  The SSA responded indicating that they did not have any records for the Veteran.  A formal finding of unavailability was made and documented in the file.  Additionally, in February 2011, the RO/AMC documented a phone call with the Veteran in which the Veteran was informed that SSA had no records regarding a disability claim.  During the call, the Veteran confirmed that he was not in receipt of SSA benefits and that he had applied for SSA disability but was denied.  He also indicated his desire for VA to proceed with adjudicating his claim. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.
     
Next, the Veteran was afforded VA examinations in July 2004, May 2008, and August 2009.  The Board finds that the examination reports are adequate upon which to base a decision as the VA examiners conducted a thorough interview with the Veteran, including an inventory of his complaints, and conducted a thorough physical examination.  Further, the May 2008 and August 2009 VA examiners indicated that they reviewed the claims files.  

The Board acknowledges that the Veteran's representative argued in February 2007, that the July 2004 VA examination report is inadequate as the examiner did not have the claims file available for review.  However, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  Here, the VA examiner indicated that VA medical records were reviewed.  Thus, the Board finds the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

Notably, the May 2008 examination was conducted in accordance with the April 2007 Remand.  Additionally, the August 2009 VA examination was conducted in accordance with the April 2009 Remand.  The Board acknowledges that in an October 2008 Informal Hearing Presentation, the representative argued that the May 2008 VA examiner did not adequately address a pulmonary function test and did not thoroughly address the issue of the Veteran's employability.  The Board will accept the May 2008 VA examination as adequate regarding the objective findings and Veteran's reports that are presented.  To the extent there are further questions regarding the Veteran's pulmonary functioning, the Board acknowledges the August 2009 VA examination report more thoroughly addressed pulmonary functioning.  

The Board acknowledges that the Veteran did not undergo a specific VA examination solely for his TDIU claim.  Further, the Board observes that the August 2009 VA examination was done at the direction of the Board's April 2009 Remand.  The April 2009 Remand directed the examiner to provide an opinion as to the impact of the Veteran's service-connected disorder on his ability to obtain or maintain employment in addition to the other opinions provided.  The Board acknowledges that the August 2009 VA examiner did not opine specifically regarding the Veteran's employment.  However, the examiner did opine that there was no direct residual musculoskeletal or respiratory manifestation causing any disability to the patient.  The Board finds that the examiner's opinion that there was no residual disability due to his service-connected disability, results in a reasonable inference that therefore, any claimed unemployability cannot be due to a service- 


The Board notes that the United States Court of Appeals for Veterans Claims has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Moreover, in its March 2010 Informal Hearing Presentation, the Veteran's representative did not find fault with the August 2009 VA examination or assert that the April 2009 Remand directives had not been carried out.

Moreover, as explained below, the evidence does not demonstrate that the Veteran stopped working due to his service-connected disabilities.  Therefore, a Remand for an examination solely for TDIU would only unduly delay resolution of the issue. 

The Board acknowledges the April 2012 Informal Hearing Presentation in which the representative has indicated that the Veteran is constantly in pain and experiences pulmonary function that worsens each day.  The Board notes that the Veteran reported constant pain at the bullet entry since the incident in service, at the time of the August 2009 VA examination.  Further, the August 2009 VA examiner has already concluded that the Veteran's pulmonary functioning disorder is not related to the gunshot wound and is most likely due to his chronic smoking.  Therefore, the Board finds that the Veteran has not provided any new evidence or contentions that would require further evaluation.  The reports of record are adequate. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits of the Claims

	a.  Increased Rating

The Veteran asserts that his service-connected gunshot wound residuals to the chest should be rated higher than the currently assigned 10 percent disability rating.  In this regard, the Veteran asserts that the residuals include reduced musculoskeletal movement in the area of the wound, breathing breathing problems, and scarring. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  Evaluation of injury includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.

The rating schedule for all muscle injuries under 38 C.F.R. § 4.73 provides for the evaluation of the injury of the muscles of any group as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 sets out the criteria for evaluating muscle disabilities.  Specifically, a slight disability is a simple wound of muscle without debridement or infection.  There must be objective findings of minimal scarring with no evidence of fascia defect, atrophy, or impaired tonus.  In order to be deemed "slight," there must be no impairment of function or metallic fragments retained in the muscle tissue.  A moderate disability is a through- and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  There must be objective findings of scarring, small or linear, indicating a short track of missile through the muscle tissue.  There must also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  And, there must be a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, the wound must be a through-and-through or deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must also be evidence of scars indicating the track of a missile through one or more Muscle Groups as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  

A severe muscle injury must be a through-and-through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The residuals must be ragged, depressed and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4)(iii).

For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  See 38 C.F.R. § 4.55(e).


The Veteran has been assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5320, for his residuals of a gunshot wound since November 1977.  assigned.  In September 2000, the Veteran submitted an application for multiple claims.  Although the Veteran did not specify that he sought an increase in his disability rating for the residuals of the gunshot wound, the RO considered the September 2000 statement as an application for an increased evaluation of the same.  In an April 2002 rating decision, the RO continued the 10 percent evaluation.  The Veteran appealed the compensable evaluation as he claims this does not accurately reflect the severity of his disability.  

The Veteran has been rated under DC 5320 for muscle group XX.  The functions of these muscles include postural support of the body and extension and lateral movements of the spine.  The Muscle Group includes the spinal muscles: sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions). Under this Diagnostic Code, the differing ratings are assigned for the lumbar and cervical and thoracic regions.  Here, the Veteran has been assigned a compensable rating for a moderate disability of the cervical and thoracic region.  A 20 percent evaluation is assigned for moderately severe damage to the cervical and thoracic region of Muscle Group XX. A 40 percent evaluation is warranted for severe damage to the cervical and thoracic region of Muscle Group XX.

Regarding the lumbar region, a 20 percent evaluation is assigned for moderate damage to the lumbar region of Muscle Group XX.  A 40 percent evaluation is warranted for moderately severe damage to the lumbar region of Muscle Group XX and a 60 percent evaluation is warranted for severe damage to the lumbar region of Muscle Group XX.

As the Veteran has also alleged shortness of breath due to his gunshot wound, the Board has also considered whether he is entitled to a separate compensable rating under DC 5321 for disorders of muscle group XXI-the thoracic muscle group, used in respiration.  38 C.F.R. § 4.73 (2011).  A noncompensable rating is assigned where the disability is slight, a 10 percent rating is assigned where the disability is moderate, and a 20 percent disability is assigned where the disability is severe or moderately severe.

Further, as the Veteran has referenced his gunshot wound as an abdominal wound, the Board has also considered entitlement to a separate compensable rating under Diagnostic Code 5319.   Diagnostic Code 5319 provides the rating criteria for evaluating Muscle Group XIX. The function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm. Under Diagnostic Code 5319, moderate disability of Muscle Group XIX warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 50 percent rating. See 38 C.F.R. § 4.73, Diagnostic Code 5319 (2011).

Upon review of outpatient treatment records as well as VA examination reports, the Board finds that a higher rating is not warranted for the entire period on appeal. 

The Veteran underwent a VA examination in July 2004.  At that time, the examiner recalled that at the time of the gunshot wound in service, the exact muscle injured was the right pectoris.  The examiner also indicated that the Veteran reported complaints of pain in the upper back, right shoulder and right arm that he attributed to his gunshot wound.  According to X-rays, the bullet was lodged at T7 posterior spine, although the bullet was not palpable.  Range of motion testing showed the Veteran had symmetrical rise and fall regarding motion of the thoracic spine.  Palpation of the thoracic and lumbar spines showed no tenderness to palpation on any aspect.  There was no redness or heat.  The concluding diagnosis was a gunshot wound with retained metallic foreign body of right mid-thoracic area.  Further, the examiner opined that the Veteran's thoracic and right shoulder osteoarthritis was not related to the metallic foreign body. 

Next, the Veteran underwent a VA examination of the muscles in May 2008.  At that time, he complained of anterior chest pain with movement of his right arm but that he had full range of motion of the right arm.  The examiner also noted that there was no limitation of motion or functional impairment.  The examiner also noted that he was unable to locate the entry scar on the anterior chest where the bullet entered.  The examiner also noted a very small pencil-point area on the lower sternum that was lighter in color.  There was no tissue loss, no noted muscle group atrophy.  There was an area of scarring on the right lateral chest midline with the nipple that was related to the chest tube placement that was a 2.5cm by 1 cm.  There were no adhesions.  There was no tendon damage, no bone, joint, or nerve damage.  The examiner also noted that the Veteran had good muscle strength.  There was no muscle herniation or loss of muscle or joint function.    

At the May 2008 VA examination, the Veteran also reported that he had stopped working in 1997 due to his back disability, which has not been service-connected.  As an aside, the Veteran has sought service connection for a lumbar spine disability secondary to his gunshot wound and the claim has been denied, most recently by the Board in April 2009.  The Veteran did not appeal the Board's decision not to reopen the claim for service connection.  

Regarding damage to the muscle group XXI associated with respiratory disorders, the May 2008 VA examiner noted that there was no corollary pulmonale, RVH, or pulmonary hypertension.  The examiner further noted that he did not note any underlying restrictive disease related to kyphoscoliosis and pectus excavatum.  

The Veteran underwent another VA examination in August 2009 to assess the severity of his disability and to provide a more thorough investigation of any pulmonary functioning that may have been affected by the gunshot wound.  At that time, the examiner noted the gunshot entered the chest and did not exit.  X-rays confirmed the presence of a bullet in the chest.  The heart muscle was not affected.  The examiner noted the Veteran's pulmonary function test results, including a FEF 25/75 that was improved by 20% postbronchodilator.  The examiner opined that this was suggestive of very mild obstructive airway disease involving the small airways with significant post bronchodilator response.  Further, according to X-rays, the lungs were clear of any acute parenchymal disease.  Additionally, two sets of X-rays were taken approximately one week apart.  A calcific density noted on the first X-ray was not seen on second X-ray, indicating to the VA examiner that the previous density was merely the Veteran's nipple.  The examiner concluded that there was no direct residual musculoskeletal or respiratory manifestation causing any disability to the Veteran.  Further, the examiner opined that the Veteran's mild shortness of breath was most likely secondary to his chronic smoking history and that there was no residual hemothorax. 

In sum, the VA examination reports indicate that although the initial injury was clearly the result of a deep penetrating wound, and the bullet was retained in the muscle, the record failed to demonstrate debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Although the examinations noted a scar associated with the chest tube, the bullet entry wound was described as a pencil point.  Thus, the Board finds that the examinations did not demonstrate evidence of scars indicating the track of a missile through one or more Muscle Groups.  Further, the examinations did not demonstrate indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  To the contrary, examinations demonstrated symmetrical ranges of motion on both sides.  VA outpatient treatment records similarly did not demonstrate the foregoing criteria.  Consequently, the higher schedular rating of 20 percent for injury to Muscle Group XX, cervical and thoracic region (Diagnostic Code 5320), is not warranted because the signs and symptom consistent with a moderately severe disability under 38 C.F.R. §§  4.55 and 4.56, have not been demonstrated.

Additionally, as explained above, a separate disability rating is not warranted for the Muscle Groups XXI regarding Veteran's complaints of shortness of breath.  The Board places a high probative value on the August 2009 VA examiner's opinion that there was no direct residual respiratory manifestation causing any disability and that the Veteran's mild shortness of breath was most likely secondary to his chronic smoking history. 

Moreover, a separate disability is not warranted for Muscle Groups XIX.  The Board places a high probative value on the August 2009 VA examiner's opinion that there was no direct residual musculoskeletal manifestation causing any disability to the Veteran. 



In reaching these conclusions, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. The impairment suffered from the residuals of a gunshot wound include pain in the area where the bullet entered the Veteran's body.  The Veteran has also indicated that he sometimes uses assistive devices to walk.  The August 2009 VA examiner noted that although the Veteran brought his crutches to the examination, the examiner did not see him using them.  However, VA outpatient treatment records dated in January 2012 indicate that the Veteran was fitted with a rollator for ambulation.  However, another January 2012 VA outpatient treatment record indicates that the walker is for a history of degenerative joint disease of the lumbar spine, which has been affirmatively found to be unrelated to the gunshot wound.  Despite the Veteran's complaints of pain in the entry area, the Board notes that the VA examination reports and outpatient treatment records do not indicate any problems with normal excursion, strength, speed, coordination and endurance related to the gunshot wound.  Thus, the Board finds that the Veteran is not entitled to higher ratings under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran is entitled to a higher rating or a separate compensable rating for scars associated with the gunshot wound.  The regulations for rating disabilities of the skin (to include scars) have been revised twice during the course of the Veteran's appeal.  First, the regulations were revised effective August 30, 2002. 67 Fed. Reg. 49,596 (July 31, 2002) and then they were revised again in October 2008. 

Inasmuch as the Veteran filed his increased rating claim for gunshot wound residuals prior to August 2002, the pre-2002 rating criteria used for the evaluation of scars are applicable in this case. While all applicable versions of the rating criteria will be considered, the more recent criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000.

The pre-2002 criteria for Diagnostic Codes 7801 and 7802 dealt with scars resulting in second and third degree burns, which is not at issue in this case.

Under the 2002 criteria for Diagnostic Code 7801 pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating; area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating; area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating; and area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.

Under the 2002 criteria for Diagnostic Code 7802, pertaining to scars, other than the head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.

Under the pre-2002 criteria for Diagnostic Code 7803, a 10 percent rating is assigned for scars, superficial, poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.

The 2002 criteria for Diagnostic Code 7803 provide that a 10 percent rating is warranted for scars, superficial, unstable. It is noted that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803.

The pre-2002 criteria under Diagnostic Code 7804 assigned a 10 percent rating for scars, superficial, tender and painful on objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804.

The 2002 criteria for Diagnostic Code 7804 provide that a 10 percent rating will be assigned for scars, superficial, painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Both the pre-2002 and the 2002 criteria for Diagnostic Code 7805, scars, other, provide that they will be rated based on limitation of function of affected part. Limitation of function of the back would be rated under Diagnostic Codes 5235-5242, for limitation of motion of the back.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  Diagnostic Code 7800 was amended but concerns scars or burns of the head, face, or neck, which this is not.  Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

An explanatory note to Diagnostic Code 7805 directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code. 

Having reviewed the evidence applicable to the appeal period, there is no indication of any compensable symptomatology of scarring related to the service-connected disability under any of the effective rating criteria. 

In this case, the Veteran has a scar related to the insertion of a chest tube associated with the gunshot wound.  As noted above, the May 2008 VA examination noted the scar to be 2.5 cm x 1 cm.  The examiner also noted that scar formation showed one inch in circumference scar pectoral and that the scar was not tender.  There were no adhesions.  None of the VA outpatient treatment records or VA examination reports indicate complaints of pain associated with the scar or noted any instability of the scar.  The scar is smaller than 6 square inches.  None of the VA examination reports or VA outpatient treatment records indicate limitation of motion due to the scar.  The Board places a high probative value on the VA examination reports, and VA outpatient treatment records, descriptions of the scar or lack thereof.  Thus, compensable ratings are not warranted under DCs 7801, 7802, 7803, 7804 or 7805 (pre-2002), (2002) or (2008). 

Additionally, the entry wound is indiscernible.  The May 2008 VA examiner could not locate the entry scar where the bullet went in; however, the examiner did notice a small pencil-point area on the low sternum that was lighter in color.  Thus, the Board finds that the scar is smaller than 6 square inches.  VA outpatient treatment records and examination reports do not indicate complaints of pain associated with scarring, and no instability of the scar has been noted.  None of the VA examination reports or VA outpatient treatment records indicate limitation of motion due to the scar.  The Board places a high probative value on the VA examination reports', and VA outpatient treatment records', descriptions of the scar or lack thereof.  Therefore, separate compensable ratings are not warranted under DCs 7801, 7802, 7803, 7804 or 7805 (pre-2002, 2002 or 2008) for a scar associated with the bullet's entry point. 

In this case, the Board finds that the Veteran is competent to report his current symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

      b.  TDIU 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Where a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).
 
If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In the present case, the Veteran is service-connected for residuals of a gunshot wound (10 percent disabling) and a right inguinal hernia (noncompensable).  His combined disability rating for service connected disabilities is 10 percent.  Therefore, he does not meet the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2011) for consideration of TDIU.  

If, as in this case, a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities.  


Specifically, in January 2005, the Veteran reported to a VA physician that he used to work in construction and stopped working in 1997 due to gout and a back problem.  Next, in March 2007, he reported to a VA physician that he quit working in 1997 due to back and chest pain.  The Board notes that at the May 2008 VA examination, he reported to that he stopped working in 1997 due to his back disorder.  Importantly, the May 2008 VA examiner noted that the Veteran did not have any incapacitating episodes in the 12 months preceding the examination.  Notably, the VA examination reports and outpatient treatment records do not indicate any complaints of pain related to residuals of his gunshot wound.  Further, there is no indication that his inguinal hernia has caused him to stop working.  

Significantly, despite records in which the Veteran has discussed the fact that he stopped working in 1997, the VA examination reports and outpatient treatment records do not contain a physician's opinion that the Veteran is unemployable generally, much less due to his service-connected disabilities.  

The Board acknowledges that in October 2002, the Veteran reported to a VA physician, that a private physician indicated the Veteran had not been able to work since 1997.  However, the actual private physician's statement is not on file.  Following the May 2010 Remand, VA asked the Veteran to provide the physician's statement in question, or provide the name and contact information for the physician along with an authorization and consent form to request pertinent records.  The Veteran responded in June 2010 indicating that all of his treatment was at VA.  In October 2011, he sent a response to the September 2011 supplemental statement of the case indicating that he had no further evidence to submit. 

Moreover, the August 2009 VA examiner opined that the Veteran's service-connected residuals of a gunshot wound did not cause him any musculoskeletal or respiratory disability.  Therefore, the Board finds it reasonable to assume therefore, that the absent disability does not render him unemployable.  

Based on the foregoing evidence, the Board finds that a TDIU is not warranted.  Specifically, the record does not demonstrate that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude his participation in substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that referral of the TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. §§ 3.321, 4.16(b) (2011).  

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected disabilities have rendered him incapable of substantial employment.  As previously stated, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that his service-connected disabilities cause him to be unemployed.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the competent evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

As such, the Board finds these records to be more probative than the Veteran's subjective assertions of an inability to maintain gainful employment as a result of his service-connected disabilities.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  











								[Continued on Next Page]

ORDER

The claim for an evaluation in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body, is denied.

A total disability rating based on individual unemployability due to service-connected disabilities, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


